DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on January 24, 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered. 

This Office Action is in response to the amendments and arguments filed January 24, 2022

Claim 19 is allowable. Claims 1-3, 5-18, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I through VI, as set forth in the Office action mailed on March 10, 2021, is hereby withdrawn and claims 1-3, 5-18, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-3 and 5-20 are currently pending wherein claim 1 reds on a curable composition using the initiator of claim 19, claims 18, 2-3, and 5-15 read on a kit for initiating polymerization containing the initiator of claim 19, claim 16 reads on a dental composition containing said kit of claim 18, claim 17 reads on a cured product from said kit of claim 18, claim 19 reads on a polymerization initiator, and claim 20 reads on a cured product of the dental composition of claim 16.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Shukla (US 2015/0024141), Dalmau (1995, J. Org. Chem. 60, 5468-5473), and Miki et al (JP 2009-186758).

Summary of claim 19:

(c) at least one compound selected from the group consisting of benzoxazole, benzothiazole, and compounds represented by following Formula (1)

    PNG
    media_image1.png
    119
    325
    media_image1.png
    Greyscale

where X represents an oxygen atom or a sulfur atom, 
Y represents a hydroxyl group or an amino group, and 
R1 and R2 each independently represent a hydrogen atom, a halogen atom, or a hydrocarbon group having 1 to 4 carbon atoms; and 
(d) a reducing agent comprising at least one compound selected from the group consisting of sulfinic acid, a salt of sulfinic acid, ascorbic acid, and a salt of ascorbic acid.


Shukla teaches a photocuring composition (title and abstract) that contains a compound that includes benzthiazole and benzoxazole (0081).  However, Shukla does not teach or fairly suggest the polymerization initiator where the initiator is either benzothiazole, benzooxazol, or the compound of formula (I) and wherein the initiator contains a reducing agent that is one of the claimed compounds.

Dalmau teaches compounds such as2-(2’-hydroxyphenyl)benzoxazole (HBO) and 2-(2’-hydroxyphenyl)beinzimidazole (HBI) (page 5469) used as dopants for However, Dalmau does not teach or fairly suggest the polymerization initiator where the initiator is either benzothiazole, benzooxazol, or the compound of formula (I) and wherein the initiator contains a reducing agent that is one of the claimed compounds.

Miki teaches a compound for polymerizability (001) that polymerizes a monomer with light (0003) and includes 2-(2-hydroxyphenyl)benzothizaole (0389 example 1) or 2-(2-hydroxyphenyl)benzooxazole (0392 example 2).  However, Miki does not teach or fairly suggest the polymerization initiator where the initiator is a compound of formula (I) and wherein the initiator contains a reducing agent that is one of the claimed compounds.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763